Citation Nr: 1110772	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-20 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, including as secondary to the service-connected disability of degenerative changes, first metatarsals, bilateral feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to September 1973.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's lumbar spine disorder is related to his service-connected disability of degenerative changes, first metatarsals, bilateral feet.


CONCLUSION OF LAW

With resolution of the doubt in favor of the Veteran, a lumbar spine disorder is proximately due to the service-connected disability of degenerative changes, first metatarsals, bilateral feet.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

The Veteran seeks entitlement to service connection for a lumbar spine disorder, including as secondary to his service-connected disability of degenerative changes, first metatarsals, bilateral feet.  He contends that his treating physicians have found his lumbar spine disorder to be the result of his service-connected bilateral feet disorder.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection for a disability, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As an alternative to establishing the second and third prong in Hickson, a disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing 38 C.F.R. § 3.303(b) (2006); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.

Additionally, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Generally, when a Veteran contends that a service-connected disability has caused a new disorder, there must be competent medical evidence that the secondary disorder was caused or chronically worsened by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Given what appear to be substantive changes, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which clearly favors the claimant.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

A review of the Veteran's service treatment records reveals several complaints of pain in his feet and back.  No diagnosis of a lumbar spine disorder was provided.  However, a September 1971 X-ray of the lumbar spine revealed a little asymmetry of the articular facets in the lower lumbar spine region.  In addition, Schmorl's node-type defects were present at multiple levels.  The lumbar spine appeared to be normal otherwise, except for a decrease in the usual lordotic curvature.

A review of post-service treatment records reveals that the Veteran has been treated for lumbar spine pain and problems by T. J. Henry, M.D., since early 1990s.  This physician diagnosed nerve root encroachment of the thoracic spine and thoracic subluxation.  See private treatment records from T. J. Henry, M.D., dated from May 2000 to May 2003 and dated in January 2004.  This physician also provided a statement in January 2006 indicating that the Veteran's service-connected degeneration of his metatarsal bones in both feet, along with dropped great toes on both feet, have caused pronation of his feet, which has caused the back problems from which the Veteran suffers.

A September 2006 VA examination of the spine revealed no lumbar spine disorder, except for low back pain with no radiological changes. 

A statement from another of the Veteran's private treating physicians, B. Vuong, D.P.M., dated in November 2007, indicated that the Veteran's pronated feet has led to osteoarthritis in the back.  Another statement from this physician, dated in June 2008, indicated that the Veteran's pronated feet, which resulted from an injury incurred during service, have led to his back problems, including pinched nerves.  This statement also noted that the Veteran had been found to have mild spondylosis, mild fish mouth deformity of the intervertebral disc spaces, and early osteoporosis changes in his lumbar spine.  

Another VA examination of the Veteran's spine was conducted in July 2008.  The July 2008 VA examiner concluded that, based on the aforementioned statements from B. Vuong, D.P.M. - who had provided the diagnoses of mild spondylosis, mild fish mouth deformity of the intervertebral disc spaces, and early osteoporosis changes in the Veteran's lumbar spine, all of which resulted from the Veteran's pronated feet - the Veteran's back disorder was at least as likely as not caused by or a result of his service-connected degenerative joint disease of the first metatarsals of the feet.

In August 2008, the July 2008 VA examiner provided an addendum, again relying on the findings of the Veteran's private physician, B. Vuong, D.P.M.  Another addendum to the July 2008 VA examination, dated in September 2008, also indicated that the Veteran's back disorder was at least as likely as not caused by or a result of his feet condition because his pronated foot, along with his job as a cook that required prolonged standing, could have caused chronic back pain and degenerative joint disease of the lumbar spine.

The Veteran was provided another VA examination in October 2008.  This October 2008 VA examination found that the Veteran has mild spondylosis and mild fish deformity of the intervertebral disc that may represent early osteoporosis.  The October 2008 examiner opined that the Veteran's mild degenerative changes of the lumbar spine was less likely as not caused by or a result of the disorder of the first metatarsals of the feet.  The examiner opined that medical literature shows that degeneration of the intervertebral disc is a physiologic event of aging modified by such events as trauma, infection, heredity, or tobacco use.  Lumbar pain is often aggravated by mechanical activities, such as bending, lifting, stooping, or twisting.

In January 2009, the Veteran's private physician, B. Vuong, D.P.M., submitted another statement, asserting the validity of his previous opinions.  In another statement dated in April 2009, this physician opined that the Veteran's current back disorder is a direct cause of misalignment in his hips and lower extremities, which, in turn, causes the pronation of his feet, which is a direct result of his service-connected degeneration of the first metatarsals.

In this case, all of the elements as discussed in Wallin have been established.  The Veteran has been provided multiple diagnoses with regard to his lumbar spine disorder, and both the Veteran's private treating physicians and a VA examiner have provided opinions that the Veteran's lumbar spine disorder and his service-connected bilateral feet disorder are etiologically linked.  Although the October 2008 VA examiner provided a contrary nexus opinion, the Board finds that the Veteran should be given the benefit of the doubt in this case as this October 2008 negative nexus opinion is outweighed by several other positive nexus opinions, including those from the Veteran's treating physicians, who are familiar with the Veteran's medical history.  While the Board could remand this case for another opinion that discusses in more detail the relationship between the service-connected disorder of the feet and the lumbar spine disorder currently on appeal, given that the record contains at least three favorable medical opinions from a VA doctor and two private physicians, the Board concludes that the evidence of record is at least in relative equipoise as to whether currently claimed and diagnosed lumbar spine disorders are etiologically or causally linked to the Veteran's service-connected bilateral feet disorder.  Therefore, the Board concludes that a remand is not necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

Thus, based on the evidence of record showing the Veteran has been provided multiple diagnoses of disorders with regard to his lumbar spine, and the positive nexus opinions from T. J. Henry, M.D., B. Vuong, D.P.M., and the July 2008 VA examiner, the Board finds that service connection for the Veteran's lumbar spine disorder as secondary to his service-connected disability of degenerative changes, first metatarsals, bilateral feet is warranted.  Thus, giving the Veteran the benefit of the doubt, the Board finds that the evidence is in favor of his claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56. Accordingly, the claim is granted.


ORDER

Entitlement to service connection for a lumbar spine disorder is granted.






____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


